      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.1 Page 1 of 9




 1   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 2   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 3   Roseville, CA 95747
     916-290-7778 ph
 4   916-721-2767 fax
 5   Attorneys for Plaintiff
     Stacey Ham
 6

 7
                            UNITED STATES DISTRICT COURT

 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10                                           CASE NO. '20CV2414 BAS RBB
11
     Stacey Ham,
12
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
13
           v.                                 1. Violation of the Rosenthal Fair Debt
14
                                                 Collection Practices Act
15   Kohl’s, Inc.                             2. Violation of the Telephone Consumer
                                                 Protection Act
16                                            3. Intrusion Upon Seclusion
                         Defendant.
17

18
           COMES NOW Plaintiff Stacey Ham, an individual, based on information and
19
     belief, to allege as follows:
20
                                      INTRODUCTION
21
        1. This is an action for damages brought by an individual consumer for
22
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
23
     Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
24
     from engaging in abusive, deceptive, and unfair practices, intrusion upon seclusion,
25
     which California has adopted from §652B of the Restatement (Second) of Torts, and
26
     violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
27

28

                                               1
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.2 Page 2 of 9




 1   (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when
 2   making calls to consumers.
 3      2. Plaintiff brings this action against Defendant Kohl’s, Inc. (hereinafter
 4   “Defendant” or “Kohl’s”) for its abusive and outrageous conduct in connection with
 5   debt collection activity in response to receiving over one hundred and nine (109)
 6   telephone calls.
 7      3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
 8   following findings and purpose in creating the Rosenthal Act:
 9
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
10         Unfair or deceptive collection practices undermine the public
11         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
12

13          (2) There is need to ensure that debt collectors and debtors exercise
14
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
15

16          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
17
            debts and to require debtors to act fairly in entering into and honoring
18          such debts, as specified in this title.
19
        4. While many violations are described below with specificity, this Complaint
20
     alleges violations of the statutes cited in their entirety.
21
        5. The TCPA was designed to prevent calls like the ones described herein, and
22
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
23
     intended to give consumers a choice as to how corporate entities may contact them
24
     and to prevent the nuisance associated with automated or prerecorded calls.
25
                                 JURISDICTION & VENUE
26
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
27
     U.S.C. § 227.
28

                                                  2
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.3 Page 3 of 9




 1      7. This venue is proper pursuant to 28 U.S.C. §1391(b).
 2       8. Plaintiff is a citizen of the State of California and resides within this judicial
 3   district.
 4      9. Defendant is a nationwide retailer that does business throughout the United
 5   States, including California.
 6                             GENERAL ALLEGATIONS
 7      10. Plaintiff Stacey Ham (hereinafter “Plaintiff”) is an individual residing in the
 8   state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
 9      11. At all relevant times herein, Kohl’s was a company engaged, by the use of
10   mail, email, and telephone, in the business of collecting a debt from Plaintiff, and a
11   “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
12      12. At all relevant times, Defendant acted as a “debt collector” within the
13   meaning of Cal. Civ. Code §1788.2(c)
14      13. Plaintiff opened an unsecured credit account with Defendant in 2016.
15      14. The account Plaintiff opened with Defendant was primarily for personal,
16   family or household purposes and is therefore a “debt” as that terms is defined by
17   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
18      15. Defendant has been attempting to collect on a debt that originated from
19   monetary credit that was extended primarily for personal, family, or household
20   purposes, and was therefore a “consumer credit transaction” within the meaning of
21   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
22      16. Because Plaintiff, a natural person allegedly obligated to pay money to
23   Defendant rising from what Plaintiff is informed and believes was a consumer credit
24   transaction, the money allegedly owed was a “consumer debt” within the meaning
25   of California Civil Code § 1788.2(f) of the Rosenthal Act.
26      17. Plaintiff is informed and believes that Defendant is one who regularly
27   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
28   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
                                                3
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.4 Page 4 of 9




 1   Act, and thereby engages in “debt collection” within the meaning of the California
 2   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
 3   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
 4      18. Plaintiff’s account was an unsecured credit account and Plaintiff began
 5   making payments on the card shortly after it was opened.
 6      19. Plaintiff was making payments on the account for several years before She
 7   became financially unable to keep up with the monthly payments.
 8      20. Defendant began contacting Plaintiff in approximately July of 2020 to
 9   inquire about the status of the account and to collect on the payments that were no
10   longer being made.
11      21. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
12   seek some type of financial relief.
13      22. Counsel for Plaintiff sent Defendant a letter confirming representation of
14   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
15   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
16      23. The contents of the letter also informed Defendant that Plaintiff was
17   withdrawing her consent to be contacted on her cellular telephone.
18      24. Counsel for Plaintiff sent the letter of representation via certified mail to
19   Defendant on August 11, 2020.
20      25. Defendant received and processed the certified letter on August 17, 2020
21      26. Plaintiff informed Defendant that she was revoking her consent to be called
22   on her cellular telephone in August of 2020.
23      27. Defendant continued to contact Plaintiff even after receiving the August 11,
24   2020 letter of representation and revocation of consent.
25      28. Defendant, despite receiving notice from Plaintiff, continued to contact
26   Plaintiff through phone calls to Plaintiff’s cellular telephone.
27      29. Defendant would sometimes call Plaintiff numerous times each day
28   demanding payment on the account.
                                                 4
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.5 Page 5 of 9




 1      30. Defendant would use an automatic dialing machine when placing the calls to
 2   Plaintiff.
 3      31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
 4   to Defendant despite Defendant being notified that Plaintiff had retained counsel to
 5   deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
 6   to be contacted on her cellular telephone.
 7      32. Defendant’s calls were frequent in nature and continued despite receiving
 8   written confirmation that Plaintiff was represented by an attorney and that all calls
 9   to Plaintiff’s cellular telephone were to stop.
10      33. Despite receiving written notice regarding Plaintiff’s representation by
11   counsel and revocation of her consent to be contacted on her cellular telephone
12   Defendant continued to call and contact Plaintiff daily regarding her account with
13   Defendant.
14

15
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
16                            (Cal. Civ. Code §§ 1788-1788.32)
17                               (Against Defendant Kohl’s)
18
        34. Plaintiff realleges and incorporates herein the allegation in each and every
19
     paragraph above as though fully set forth herein.
20
        35. Plaintiff provided written notice that she was represented by sending
21
     Defendant a letter with the name, address, and contact information of her attorney
22
     and informed Defendant that she was represented.
23
        36. Defendant continued to call and attempt to make contact with Plaintiff
24
     despite receiving notice of representation and being informed that Plaintiff had
25
     retained counsel in an effort to deal with the debt that was owed to Defendant.
26
        37. The calls and communications made by Defendant to Plaintiff were not
27
     related to statements of Plaintiff’s account and were attempts to collect a debt.
28

                                                  5
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.6 Page 6 of 9




 1      38. To date Plaintiff has received over 109 calls and from Defendant after
 2   Defendant was made aware that Plaintiff was represented by an attorney.
 3      39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
 4   receiving noticed that Plaintiff had retained an attorney.
 5
                             SECOND CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
 6                           (Cal. Civ. Code §§ 1788-1788.32)
 7                               (Against Defendant Kohl’s)
 8
        40. Plaintiff realleges and incorporates herein the allegation in each and every
 9
     paragraph above as though fully set forth herein.
10
        41. Kohl’s placed over 109 calls to Plaintiff in a 45-day period.
11
        42. Plaintiff was contacted multiple times per day by Kohl’s
12
        43. Kohl’s violated Cal. Civ. Code §1788.11 by calling Plaintiff over 109 times
13
     over a five-week period in a deliberate attempt to call Plaintiff repeatedly and annoy
14
     Plaintiff.
15
                              THIRD CAUSE OF ACTION
16                              (Violation of the TCPA)
17
                                    (47 USC § 227)
                               (Against Defendant Kohl’s)
18

19      44. Plaintiff realleges and incorporates herein the allegation in each and every
20   paragraph above as though fully set forth herein.
21      45. Defendant was informed that Plaintiff revoked her consent to be contacted by
22   Defendant in August of 2020.
23      46. Defendant called Plaintiff numerous times since Plaintiff withdrew her
24   consent to be contacted by an automatic dialing machine.
25      47. Defendant would contact Plaintiff nearly daily regarding payment on the
26   accounts.
27

28

                                               6
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.7 Page 7 of 9




 1      48. Defendant placed the above cited calls using an artificial or prerecorded voice
 2   to deliver the collection messages without Plaintiff’s prior express consent.
 3      49. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
 4   dialing system” as defined by 47 U.S.C. §227(a)(1).
 5      50. These calls were made to Plaintiff’s cellular telephone and were not calls for
 6   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
 7      51. Plaintiff expressly revoked any consent that may have previously been given
 8   to Defendant to be contacted by an automatic dialing machine in August of 2020.
 9      52. Overall Plaintiff was contacted on at least 109 (one hundred and nine)
10   separate occasions by Defendant on his cellular phone despite informing Defendant
11   that she was revoking any consent to be contacted on her cellular telephone.
12      53. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
13   §227(b)(1)(A)(iii).
14
                             FOURTH CAUSE OF ACTION
                               (Intrusion Upon Seclusion)
15                             (Against Defendant Kohl’s)
16      54. Plaintiff realleges and incorporates herein the allegations in each and every
17   paragraph above as set forth herein.
18      55. The California legislature explicitly recognized a consumer’s inherent right
19   to privacy in collection matters in passing the Rosenthal Fair Debt Collection
20   Practices Act and incorporating most of the Federal Act’s provisions into the
21   Rosenthal Act.
22      56. According to findings by the FCC, the agency Congress vested with authority
23   to issue regulations implementing the TCPA, such calls are prohibited because, as
24   Congress found, automated or prerecorded telephone calls are a greater nuisance and
25   invasion of privacy than live solicitation calls, and such calls can be costly and
26   inconvenient.
27

28

                                               7
      Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.8 Page 8 of 9




 1       57. Kohl’s intentionally interfered, physically or otherwise, with the solitude and
 2   seclusion of Plaintiff, namely by engaging in unlawful and intrusive
 3   communications.
 4       58. Kohl’s intentionally caused harm to Plaintiff’s emotional well-being by
 5   engaging in highly offensive conduct in the course of collecting its debt, and thereby
 6   invaded and intruded upon Plaintiff’s rights to privacy.
 7       59. Plaintiff has a reasonable expectation of privacy in her solitude, seclusion,
 8   and/or private concerns and affairs.
 9       60. These intrusions and invasions against Plaintiff by Kohl’s occurred in a way
10   that would be highly offensive to a reasonable person in that position.
11       61. Kohl’s received notice stating that it was no longer to contact Plaintiff as she
12   was represented by counsel and revoked her consent to be contacted on her cellular
13   telephone.
14       62. As a result of such invasions of privacy, Plaintiff is entitled to actual damages
15   in an amount to be determined at trial from Kohl’s.
16       63. Kohl’s also acted with oppression, fraud, and/or malice, thereby entitling
17   Plaintiff to punitive damages in an amount according to proof and a finder of fact at
18   trial.
19                                 PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff prays for judgment as follows:
21             a. An award of actual damages pursuant to California Civil Code
22                 §1788.30(a), as will be proven at trial, which are cumulative and in
23                 addition to all other remedies provided for in any other cause of action
24                 pursuant to California Civil Code §1788.32,
25             b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
26                 §1788.30(b), which are cumulative and in addition to all other remedies
27                 provided for in California Civil Code §1788.32,
28             c. An award of costs of litigation and reasonable attorney’s fees pursuant
                                                 8
     Case 3:20-cv-02414-BAS-RBB Document 1 Filed 12/11/20 PageID.9 Page 9 of 9




 1              to Cal. Civ. Code §1788.30(c),
 2           d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
 3              §227(b)(3)(C) for each and every violation,
 4           e. An award of exemplary damages pursuant to CCC § 3294, and
 5           f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
 6              conduct in the future.
 7
                                           Gale, Angelo, Johnson, & Pruett, P.C.
 8   Dated: December 11, 2020                     By: /s/ Joe Angelo
 9                                                Joe Angelo
                                                  Elliot Gale
10
                                                  Attorneys for Plaintiff
11

12
                            DEMAND FOR JURY TRIAL

13        Plaintiff hereby demands trial of this matter by jury.
14

15
                                           Gale, Angelo, Johnson, & Pruett, P.C.
16   Dated: December 11, 2020                     /s/ Joe Angelo
17                                                Joe Angelo
                                                  Elliot Gale
18
                                                  Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28

                                              9
